Citation Nr: 0604934	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  02-16 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to April 7, 1998, 
for a grant of service connection for tinnitus.  

2.  Entitlement to an effective date prior to April 7, 1999, 
for a grant of service connection for right ear hearing loss 
disability.  

3.  Entitlement to assignment of a higher rating for service-
connected tinnitus disability, currently rated as 10 percent 
disabling.  

4.  Entitlement to assignment of a compensable rating for 
service-connected right ear hearing loss disability, for the 
period April 7, 1999, to May 18, 2004.

5.  Entitlement to assignment of a higher rating for service-
connected bilateral hearing loss disability, currently rated 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in May 2004 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran and his spouse testified at a hearing before the 
Board in August 2003.

Pertaining to the issue of entitlement to an increased rating 
for tinnitus, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Smith v. Nicholson, No. 
01-623 (U.S. Vet. App. April 5, 2005), that reversed a 
decision of the Board which concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The VA disagrees with the Court's 
decision in Smith and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.  


FINDINGS OF FACT

1.  In a March 1957 rating decision, the RO denied 
entitlement to service connection for a right ear disorder, 
and the veteran did not file a notice of disagreement.  

2.  In April 1985, the Board denied entitlement to service 
connection for a right ear disorder, and the veteran did not 
file an appeal.  

3.  In a February 1997 rating decision, the RO declined to 
reopen entitlement to service connection for a right ear 
disorder, and the veteran did not file a notice of 
disagreement.  

4.  On April 7, 1999, the veteran filed an informal claim of 
service connection for right ear hearing loss, and tinnitus.

5.  For the period April 7, 1999, thru May 17, 2005, the 
veteran has no higher than level VIII hearing acuity in his 
service-connected right ear, but service connection had not 
been established for left ear hearing loss.

6.  From May 18, 2005, the veteran has level XI hearing 
acuity in the right ear, and no higher than level I hearing 
acuity in the left ear.


CONCLUSIONS OF LAW

1.  The March 1957 rating decision which denied service 
connection for a right ear disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

2.  The April 1985 Board decision which denied service 
connection for a right ear disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002). 

3.  The February 1997 rating decision which denied service 
connection for a right ear disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

4.  The criteria for an effective date prior to April 7, 
1999, for the award of service connection for right ear 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2005).

5.  The criteria for an effective date prior to April 7, 
1998, for the award of service connection for tinnitus 
disability have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.157, 3.400 (2005).

6.  The criteria for the assignment of a compensable rating 
for right ear hearing loss disability for the period April 7, 
1999, thru May 17, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2005).

7.  The criteria for the assignment of a rating in excess of 
10 percent for bilateral hearing loss disability for the 
period May 18, 2004, to the present, have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for hearing loss and 
tinnitus disabilities prior to enactment of the VCAA.  The 
veteran's appeal stems from an August 2000 rating decision.  
In May 2004, a VCAA letter was issued with regard to 
entitlement to increased disability ratings, and entitlement 
to earlier effective dates.  The VCAA letter notified the 
veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in May 2004 to ensure compliance with the VCAA, and 
subsequently the May 2004 VCAA letter was issued.  The 
contents of this notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notice.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA and private treatment records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded several VA audiological 
examinations.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained are thorough 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Factual and Procedural Background

In February 1957, the veteran filed a claim of service 
connection for a right ear condition.  At the time of his 
initial claim, the evidence of record consisted of service 
medical records, a VA medical report, and correspondence from 
the veteran's private treating physician.  

An examination performed for separation purposes in November 
1954 reflects that the veteran's ears were clinically 
evaluated as normal, and there were no complaints of hearing 
loss or tinnitus.  

A discharge summary from VAMC (VA Medical Center) Pittsburgh 
which reflects a date of admission of December 14, 1956, and 
date of discharge January 30, 1957, reflects an admission 
diagnosis of Meniere's disease.  The veteran complained of a 
ringing sensation in the right ear for the past two and a 
half years, and the onset of dizziness for the first time in 
November 1956.  Following this episode, he noted an 
obstruction in the ear together with vomiting and a sensation 
of falling slightly to the right.  Since that time, he 
reported repeated episodes of dizziness together with the 
feeling of falling to the right.  The ringing sensation in 
the ear has been present almost constantly varying in 
intensity from the sound of a sea-shell noise to the noise of 
a vacuum cleaner.  Examination of the hearing revealed normal 
hearing on the left side with hearing loss on the right of 
about 35 decibels in average, with bone conduction being at 
the level of air conduction.  On audiometric examination, the 
impression was perceptive deafness consistent with Meniere's 
disease.  The examiner noted that he gradually improved.  The 
tinnitus became less intensive and his dizziness gradually 
disappeared.  The discharge diagnosis was Meniere's disease.  

Correspondence dated in February 1957 from Dr. J.M. Sams, 
M.D., stated that the veteran had sought treatment on an 
outpatient basis from November 13 to December 10, 1956.  The 
diagnosis rendered was labyrinthitis right ear and his 
treatment consisted of ear inflations and Bonamine tablets.

In a March 1957 rating decision, the RO denied entitlement to 
service connection for ear condition, characterized as 
labyrinthitis right ear.  The veteran did not file a notice 
of disagreement.

In October 1983, the veteran filed a claim to reopen 
entitlement to service connection for a right ear disorder.  
To support his claim, the veteran submitted March 1984 
correspondence from William E. Gibbons, M.D., which certified 
that the veteran had sought treatment for illness on 
September 26, 1956, for complaints including chest wall 
soreness, nausea, dizziness, excessive gas, belching, and 
epigastric tenderness made worse after eating, and on 
November 7, 1956, he sought treatment for nausea, dizziness, 
weakness, and a woozy feeling when upright.  The physician 
noted that some of these symptoms were diagnosed by an 
otolaryngologist as due to an ear condition, labyrinthitis.  
The veteran's claim was denied in a May 1984 rating decision.  
The veteran perfected an appeal as to the denial of service 
connection.  In April 1985, the Board denied entitlement to 
service connection for a right ear disorder, variously 
classified as labyrinthitis and Meniere's disease.  

In March 1996, the veteran filed a claim to reopen 
entitlement to service connection for a right ear disorder.  
To support his claim, he submitted VAMC Nashville outpatient 
treatment reports for the period November 1995 through 
November 1996.  The treatment records reflect that in May 
1996, the veteran complained of decreased hearing in the left 
ear, however, an audiometric examination was normal.  The 
treatment records do not reflect any treatment or complaints 
related to the right ear.  In a February 1997 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for right ear labyrinthitis.  The veteran 
did not file a notice of disagreement.

On April 7, 1999, the veteran filed a claim to reopen 
entitlement to service connection for a right ear disorder.  
He submitted a March 1996 VA consultation report which 
reflected left ear hearing within normal limits through 6000 
Hertz to a moderately severe sensorineural hearing loss, and 
right ear hearing loss moderate to severe mixed hearing loss.  
The examination report provided puretone audiometry testing 
graphs, but no numerical designations were provided for the 
individual ears.  
He submitted an audiological examination conducted in April 
1999 where the veteran complained of decreased hearing, 
especially in the right ear.  The examination report provided 
puretone audiometry testing graphs, but no numerical 
designations were provided for the individual ears.  In an 
April 1999 rating decision, entitlement to service connection 
for labyrinthitis/Meniere's disease/loss of hearing in right 
ear was denied.

In January 2000, the veteran submitted correspondence in 
support of reopening his claim of entitlement to service 
connection for a right ear disorder.  An opinion dated in 
December 1999, from Frank B. Little, Jr., M.D., Lakeway Ear, 
Nose, Throat, Head & Neck Assoc., indicated that the 
physician had conducted an examination, and reviewed the 
veteran's records.  Dr. Little opined that the veteran's 
asymmetric hearing loss and tinnitus is much worse in the 
right ear.  He opined that the problems he currently has in 
the right ear are due to an explosion that occurred while he 
was in the Navy.  From his history that he was acutely dizzy, 
nauseated with vertigo, and later developed problems hearing 
and developed ringing in the right ear immediately after this 
explosion indicated that he probably had suffered trauma to 
the connection between the middle and inner ears.  This can 
cause a perilymphatic fistula which could explain all of his 
symptoms.  Over time, the fistula can heal which does away 
with the nausea and vertigo, but the hearing loss, 
unfortunately, and tinnitus does not resolve.  Dr. Little 
opined that the veteran's history, exam, and clinical course 
did not fit the diagnosis of Meniere's disease.  The 
physician ruled out central problems with an MRI scan and 
performed full vestibular testing which also ruled out any 
central lesions.  At the time of the accident, he was not 
seen by an otolaryngologist.  Even if he had at that time, 
they may not have made the diagnosis of perilymphatic fistula 
since that diagnosis was not well-known back then.  In an 
October 1999 audiogram performed at Dr. Little's medical 
practice, the examination report provided puretone audiometry 
testing graphs, but no numerical designations were provided 
for the individual ears.  It appears that the examiner 
diagnosed within normal limits to moderately-severe 
sensorineural hearing loss in the left ear, and moderate to 
profound sensorineural hearing loss in the right ear.  Speech 
discrimination in the left ear was excellent, and poor in the 
right ear.

In July 2000, the veteran underwent a VA audiological 
examination.  The examiner referenced the March 1996 VA 
audiometric results which indicated normal hearing through 
6000 Hertz in the left ear with a moderate sensorineural 
hearing loss at 8000 Hertz only.  Pure tone results in the 
right ear showed a moderate-to-severe mixed hearing loss.  
Word recognition ability was good in the left ear and poor in 
the right ear.  An auditory brainstem response test was 
negative for retrocochlear involvement in the right ear.  The 
examiner also referenced the October 1999 private audiologic 
results which showed normal hearing in the left ear with a 
moderate hearing loss at 8000 Hertz only and a moderate-to-
profound sensorineural hearing loss in the right ear.  Word 
recognition ability was good in the left ear and poor in the 
right ear.  The July 2000 examiner noted that the veteran's 
chief complaint at present was decreased hearing bilaterally, 
worse in the right ear.  He reported that the onset of the 
hearing loss was in 1954, following an explosion while aboard 
the USS Bennington.  He reported that following this 
explosion, he suffered hearing loss in the right ear, 
tinnitus in the right ear, nausea, dizziness, and headache.  
He reported difficulty communicating in groups or when there 
is background noise.  He denied using a hearing aid.  He 
complained of unilateral tinnitus in the right ear, 
describing it as severe and stating that it is a high-pitched 
shrill sound.  Pure-tone thresholds for the ears were as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
55
70
70
70
75
LEFT
20
15
20
25
20

The pure tone average in the right ear was 71 decibels, and 
20 decibels in the left ear.  Speech recognition scores were 
44 percent in the right ear, and 92 percent in the left ear.  
The examiner indicated that pure tone testing showed normal 
hearing through 6000 Hertz in the left ear with a moderate 
sensorineural hearing loss at 8000 Hertz only.  Word 
recognition ability was good.  Results for the right ear 
showed moderate-to-severe sensorineural hearing loss with 
poor word recognition ability.  Tympanometry indicated normal 
middle ear function and ipsilateral and contralateral 
acoustic reflect thresholds were present in both ears.  The 
examiner diagnosed normal hearing in the left ear and a 
moderate-to-severe sensorineural hearing loss in the right 
ear.  

In an August 2000 rating decision, the RO granted service 
connection for right ear hearing loss disability and assigned 
a noncompensable disability rating, effective April 7, 1999, 
and granted entitlement to service connection for tinnitus 
disability and assigned a 10 percent disability rating, 
effective April 7, 1999.  

In December 2000, the veteran submitted a notice of 
disagreement as to the effective date assigned to the grant 
of service connection for right ear hearing loss and tinnitus 
disabilities.  In a May 2001 rating decision, the RO denied 
entitlement to earlier effective dates.

In July 2001, the veteran submitted a notice of disagreement 
with regard to the disability ratings assigned to service-
connected right ear hearing loss and tinnitus disabilities.  
In an October 2002 rating decision, the RO granted an earlier 
effective of April 7, 1998, to the grant of service 
connection for tinnitus disability, pursuant to 38 C.F.R. 
§ 3.114.  Thus, the veteran is currently in receipt of a 10 
percent disability rating, effective April 7, 1998.  In 
October 2002, the RO issued a statement of the case with 
regard to entitlement to earlier effective dates for the 
grant of service connection for right ear hearing loss and 
tinnitus disabilities, and entitlement to higher initial 
disability ratings for right ear hearing loss and tinnitus 
disabilities.  In October 2002, the veteran filed a 
substantive appeal with regard to all issues.  

In August 2003, the veteran and his spouse testified at a 
hearing before the Board.  

In October 2003, the veteran sought follow-up VA hearing 
evaluation due to his reports of decreased hearing in both 
ears.  He reported that his hearing aid for the right ear was 
not amplifying appropriately.  Pure tone audiometry testing 
for the left ear showed mild sloping to moderately-severe 
hearing loss.  Maximum word recognition score in quiet was 
good, 100 percent.  Pure tone audiometry testing for the 
right ear showed a moderately-severe sloping to severe 
hearing loss.  Maximum word recognition score in quiet was 
poor, 28 percent.  

In May 2004, this matter was remanded by the Board to ensure 
compliance with the VCAA, and to afford the veteran a VA 
audiological examination.  Thus, in May 2004, the veteran 
underwent a VA audiological examination.  Pure-tone 
thresholds for the ears were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
75
85
85
90
95
LEFT
25
30
40
45
45

The pure tone average in the right ear was 88.75 decibels, 
and 40 decibels in the left ear.  Speech recognition scores 
could not be evaluated in the right ear due to the severity 
of the hearing, and speech recognition scores in the left ear 
were 92 percent.  

In December 2004, the veteran underwent another VA 
audiological examination.  Pure-tone thresholds for the ears 
were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
70
80
80
85
95
LEFT
30
35
45
50
60

The pure tone average in the right ear was 85 decibels, and 
47.5 decibels in the left ear.  Speech recognition scores 
were 4 percent in the right ear, and 94 percent in the left 
ear.  

In an October 2005 rating decision, the RO granted service 
connection for left ear hearing loss disability, and 
recharacterized the issue as bilateral hearing loss 
disability, and assigned a 10 percent disabling rating, 
effective May 18, 2004.  

Thus, the issues being addressed on appeal are entitlement to 
an effective date earlier than April 7, 1999 for the grant of 
service connection for right ear hearing loss disability, 
entitlement to an effective date earlier than April 7, 1998, 
for the grant of service connection for tinnitus disability, 
entitlement to assignment of a compensable rating for right 
ear hearing loss disability for the period April 7, 1999, to 
May 17, 2004, and entitlement to assignment of a rating in 
excess of 10 percent for bilateral hearing loss disability, 
from May 18, 2004.  As noted, entitlement to assignment of a 
higher rating for service-connected tinnitus disability has 
been stayed, as discussed hereinabove.

II.  Effective Date

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an original 
claim or a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

The veteran has claimed that the effective date of the grant 
of service connection for right ear hearing loss and tinnitus 
disabilities should be 1957, the date of his original claim 
for compensation.

Hearing loss

As set forth above, the RO has assigned an effective date of 
April 7, 1999, for the award of service connection for right 
ear hearing loss disability.  The effective date assigned 
corresponds to the actual date of receipt by the RO of the 
veteran's informal application to reopen his claim of service 
connection for right ear hearing loss disability.  The 
veteran asserts, however, that he is entitled to an earlier 
effective date of 1957, the date he filed his initial claim 
of service connection for a right ear disorder.

The Board acknowledges that the veteran filed a claim for a 
right ear disorder in February 1957.  At that time, the 
January 1957 VA diagnosis for the veteran's disorder was 
Meniere's disease, and a private physician diagnosed 
labyrinthritis right ear in December 1956.  The veteran's 
claim was denied in a March 1957 rating decision, and the 
veteran did not file a notice of disagreement, thus the RO's 
determination is final.  38 U.S.C.A. § 7105.  

The veteran filed a claim to reopen entitlement to service 
connection for a right ear disorder in October 1983, which 
upon perfecting an appeal was denied by the Board in April 
1985.  The Board determined that the evidence of record 
failed to demonstrate the in-service incurrence of a right 
ear disorder disability.  The veteran did not appeal this 
determination, and the Board's decision is final.  
38 U.S.C.A. § 7104.  

The veteran filed a claim to reopen entitlement to service 
connection for a right ear disorder in March 1996, however, 
the RO declined to reopen the matter in a February 1997 
rating decision.  The veteran did not file a notice of 
disagreement, and the RO's determination is final.  
38 U.S.C.A. § 7105.

Thus, when the veteran filed his claim of service connection 
for right ear hearing loss disability in April 1999, it was a 
claim to reopen since there were prior final disallowances of 
his claims in March 1957, April 1985, and February 1997.  
The assigned effective date of April 7, 1999, is the date of 
receipt of the veteran's claim to reopen.  Because the March 
1957 RO determination, April 1985 Board decision, and 
February 1997 RO decision are final, the claim upon which 
those decisions were based cannot serve as the basis for 
assignment of an effective date for a subsequent award of 
service connection.  The veteran's claim to reopen was date-
stamped as received by VA on April 7, 1999.  This is the date 
that was assigned by the RO as the effective date for the 
grant of service connection for right ear hearing loss 
disability.  Absent an allegation and finding of clear and 
unmistakable error in the RO and Board decisions (the 
presence of which has not been alleged) the desired earlier 
effective cannot be assigned.

The veteran has argued that the VA and private medical 
examiners who conducted examinations in 1956 and 1957 
misdiagnosed his right ear condition.  The veteran bases his 
contentions on opinions rendered by Dr. Little in December 
1999, and a VA examiner in July 2000, who have both opined 
that the veteran's right ear hearing loss disability was due 
to the explosion that occurred on the USS Bennington in May 
1954.  The veteran is essentially requesting that the Board 
judge the probative value and credibility of the prior 
evidence of record reflecting a diagnosis of Meniere's 
disease and labyrinthritis right ear, and balance it against 
medical evidence offered approximately 42 years later.  The 
Board is unable to conduct such an analysis as the principle 
of finality and effective date regulations do not allow for 
review of the prior final decisions based on recently 
obtained evidence suggesting a previous misdiagnosis.  

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for right ear hearing 
loss disability is April 7, 1999, the date the RO received 
the veteran's claim to reopen his right ear hearing loss 
disability claim.  In reaching this decision, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not for application in this case because the 
preponderance of the evidence is against the assignment of an 
earlier effective date.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990);  38 U.S.C.A. § 5107(b).

Tinnitus

In 1976, the regulations with regard to tinnitus were revised 
to provide for a 10 percent evaluation for persistent 
tinnitus which results from head injury, concussion, or 
acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1976). On June 10, 1999, Diagnostic Code 6260 was amended to 
provide that service- connected tinnitus would be rated as 10 
percent disabling if recurrent.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, effective on and after June 10, 1999.  In this 
regard, the Board notes that the primary change in the 
regulation was a liberalizing one that allowed for a 
compensable evaluation for tinnitus symptoms that were 
recurrent, i.e., only occurred repeatedly, as opposed to 
persistent i.e., continuous, as provided for in the more 
stringent standards of the previous regulations.  

As noted, except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  When a claimant is granted benefits based 
on liberalizing legislation, the effective date of the award 
is based on the facts found, but not earlier than the 
effective date of the liberalizing law.  38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114(a).

The amendment providing that service-connected tinnitus would 
be rated as 10 percent disabling if recurrent was a 
"liberalizing VA issue" for purposes of 38 C.F.R. § 
3.114(a).  The provisions of 38 C.F.R. § 3.114 apply both to 
original and reopened claims.  Specifically, the effective 
dates of awards under 38 C.F.R. § 3.114(a) are assigned as 
follows:

(1) If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.

(3) If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.

The RO has determined that the provisions of 38 C.F.R. § 
3.114(a)(3) apply in this case due to the fact that the claim 
of service connection (received on April 7, 1999) was 
reviewed at the request of the veteran within one year from 
the effective date (i.e., June 1999) of the change in the law 
regarding tinnitus.  As the veteran's claim of service 
connection for tinnitus was received on April 7, 1999, the RO 
assigned an effective date of April 7, 1998, one year prior 
to the date of the claim.   

Although the evidence reflects that the veteran filed several 
claims of service connection for a right ear disorder in 
February 1957, October 1983, and March 1996, the evidence 
does not reflect that the veteran filed a claim of service 
connection for tinnitus disability prior to April 7, 1999.  
The Board acknowledges the finding of tinnitus on VA 
examination in January 1957, however, there is no indication 
that the veteran sought service connection for any such 
disability prior to April 7, 1999.  As there is no statutory 
provision which authorizes VA to award benefits retroactively 
on the basis of the veteran's treatment for tinnitus, his 
claim for an earlier effective date for the award of service 
connection for tinnitus must fail.  In the instant case, the 
RO interpreted the provisions of regulation 38 C.F.R. 
§ 3.114(a)(1) as applying to this case and thus determined 
that an effective date for the award of compensation should 
be 1 year prior to the date of the claim.  The Board is 
unable to find any basis for an award earlier that April 7, 
1998.  The evidence is not so evenly balanced as to allow for 
the application of reasonable doubt.  38 U.S.C.A. § 5107(b) 
(West 2002).

III.  Increased ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table Via will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

For purposes of this case, it should be noted that if 
impaired hearing is only service-connected in one ear, the 
non-service-connected ear will be assigned a designation of 
level I.  38 C.F.R. § 4.85(f). 

At the time of the July 2000, VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 71 decibels and an average puretone 
hearing loss in the left ear of 20 decibels, with 44 percent 
speech discrimination in the right ear and 92 percent in the 
left ear, which translates to level VIII hearing in the right 
ear and level I hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this 
equates to noncompensable hearing loss.  As the veteran's 
puretone threshold was above 55 decibels for the four 
specified frequencies, Table VIa has also been applied, and 
is translated to level VI hearing in the right ear, however, 
this still equates to noncompensable hearing loss.  

At the time of the May 18, 2004, VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 88.75 decibels and an average 
puretone hearing loss in the left ear of 40 decibels, with 
the examiner unable to evaluate the severity of the hearing 
impairment in the right ear with regard to speech 
discrimination, and a 92 percent speech discrimination score 
in the left ear, which translates to level VIII hearing in 
the right ear and level I hearing in the left ear.  38 C.F.R. 
§ 4.85, Tables VI, VIA.  Applying Table VII, Diagnostic Code 
6100, this equates to a 10 percent disability rating loss.  
Thus, per the October 2005 rating decision, the veteran is in 
receipt of a 10 percent disability rating for bilateral 
hearing loss, effective May 18, 2005, the date of the 
examination.  Even if the Board were to assume that the 
veteran's speech discrimination score was zero percent in the 
right ear, this would translate to level XI hearing in the 
right ear under Table IV, and this would still equate to a 10 
percent disability rating loss under Table VII.  38 C.F.R. § 
4.85, Diagnostic Code 6100, Tables VI, VIA, VII.  

At the time of the December 2004, VA audiological 
examination, the veteran was shown to have an average 
puretone hearing loss in the right ear of 85 decibels and an 
average puretone hearing loss in the left ear of 47.5 
decibels, with 4 percent speech discrimination in the right 
ear and 94 percent in the left ear, which translates to level 
XI hearing in the right ear and level I hearing in the left 
ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, 
Diagnostic Code 6100, this equates to a 10 percent disability 
hearing loss.  As the veteran's puretone threshold was above 
55 decibels for the four specified frequencies, Table VIa has 
also been applied, and is translated to level VIII hearing in 
the right ear, however, this still equates to a 10 percent 
disability hearing loss.  

The Board acknowledges the veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the 
audiological test results most favorable to the veteran to 
the regulatory criteria, the Board is compelled to conclude 
that the preponderance of the evidence is against entitlement 
to a compensable rating for right ear hearing loss disability 
for the period April 7, 1999 to May 17, 2004, and the 
preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent for bilateral hearing loss 
from May 18, 2004.  Thus, there is no reasonable doubt to be 
resolved.  The veteran may always advance an increased rating 
claim if the severity of his hearing loss disability should 
increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an effective date prior to April 7, 1999, for 
the grant of service connection for right ear hearing loss 
disability is not warranted.  Entitlement to an effective 
date prior to April 7, 1998, for the grant of service 
connection for tinnitus disability is not warranted.  
Entitlement to a compensable disability rating for right ear 
hearing loss disability for the period April 7, 1999 thru May 
17, 2004, is not warranted.  Entitlement to a  rating in 
excess of 10 percent for bilateral hearing loss disability 
from May 18, 2004, is not warranted.  To this extent, the 
appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


